Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim objection
Regarding claim 8:
Claim 8 recites “The device according to claim 1, wherein the determination of whether the driver of the is the vehicle administrator is based on a facial recognition of the driver”. The claim seems to omit the “vehicle”. For the purpose of this rejection claim 8 has been interpreted as -the device according to claim 1, wherein the determination of whether the driver of the vehicle is the vehicle administrator is based on a facial recognition of the driver-.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 3, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leigh (US 20160189440 A1) in view of Liu et al. (US 20170144628 A1).
 
Regarding claim 1: 
Leigh discloses a device for managing maintenance of a consumable/part in a vehicle, the device comprising: 
a processor; and a memory configured to store instructions that, when executed by the 
processor, cause the processor to perform operations including (a processor 1302; and a memory configured to store instructions that, when executed by the processor 1302, cause the processor to perform methodologies (operation), [0306]): 
consumption/wear state of  the consumable/wear part in the vehicle (the characterization information that characterizes the current state of the part 106, [0087]); 
determine whether the consumable part needs the maintenance based on the acquired 
consumption/wear state (generating a characterization information including replacement of the part based on the sensing of the part 106., [0087][0096]); 
specifying a maintenance timing for the maintenance of the consumable part needing the 
maintenance- determining a level of margin until the specified maintenance timing, in response to determining that there is the consumable part needs the maintenance (identifying with a timestamp a percentage wear (maintenance timing) of the part 106- determining a level of margin until the specified maintenance timing, in response to determining that the part 106 need to be replace, [0086], [0087], [0095]-[0096], [0194]); 
determining whether a driver of the vehicle is a vehicle administrator (requiring user identification, [0091]); and 
controlling an output of a maintenance information notification for the consumable part needing the maintenance wherein in response to the level of margin being greater than or equal to a prescribed value and the driver being the vehicle administrator, the operations further include outputting the maintenance information notification of the consumable/wear part needing maintenance (determining that no threshold was exceeded causing the sending of an alert to the user and driver password for authentication been approved includes send an alert of  "OK“ to the user, [0096]), and in response to the level of margin being less than the prescribed value, the operations further include outputting the maintenance information notification of the consumable/part needing maintenance (In response to indicate thresholds have been exceeded 
Leigh does not teach in response to the level of margin being greater than or equal to the prescribed value and the driver not being the vehicle administrator, the operations further include not outputting the maintenance information notification of the consumable/part needing maintenance.
In the same field of endeavor, Liu et al. teach determine whether or not the driver is the owner from ID information, and when the ID information about the driver does not match with the owner information, send acknowledge message to the owner mobile phone, [0031]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the same technology on Leigh which shows the alert indicating the threshold is exceeded, [0096]) with Liu wherein after determined the driver is not the vehicle owner, the system executes an instruction or a program which draw to the present claim invention.
One of ordinary skill would have recognized that doing for the benefit a safety and a privacy of the owner.

Regarding claim 3:
Leigh as modified remains as applied.
Leigh further teaches determining whether a notification condition is satisfied, and wherein in response to the level of margin being greater than or equal to the prescribed value, the notification condition being satisfied, and the driver being the vehicle administrator, the operations further include outputting the maintenance information notification for the consumable/part needing the maintenance (determining that  no threshold was exceeded and driver password for authentication been identify as owner includes sending an alert of "OK “to the user, [0096]).

Regarding claim 6:
Leigh discloses a  computer program product stored on a non-transitory computer readable medium for execution by a control unit of a device for managing maintenance of a consumable part in a vehicle, computer program product having instructions that, when executed by the by the control unit of the device, cause the control unit to perform operations comprising:
acquiring a consumption/wear state of the consumable/wear part (receiving the characterization information that characterizes the current state of the part 106, [0087]);
determining whether the consumable part needs the maintenance based on the acquired 
consumption/wear state (generating a characterization information including a replacement of the  part based on the sensing of the part 106, [0087], [0096]);
specifying a maintenance timing for the maintenance of the consumable part needing the 
maintenance. determining a level of margin until the specified maintenance timing, in response to determining the consumable/part needs maintenance, (identifying with a timestamp a percentage wear (maintenance timing) of the part 106- determining a level of margin until the specified maintenance timing, in response to determining that the part 106 need to be replace, [0086], [0087], [0095]-[0096], [0194]);
determining whether a driver of the vehicle is a vehicle administrator(requiring user identification, [0091]) ; and
 controlling an output of a maintenance information notification for the
 consumable/part needing the maintenance, wherein in response to determining the level of margin is greater than or equal to a prescribed value and the driver is the vehicle administrator, the operations further comprise outputting the maintenance information notification, (in responsive to no thresholds being exceeded and part needs to be replaced and driver password for authentication been approved, configure an alert that notifies the user of mobile device 112 "OK", [0090], [0096]), and in response to determining the level of margin is less than the prescribed value, the operation further comprise outputting the maintenance information notification (in responsive to thresholds being exceeded and part needs to be replaced, configure an alert that notifies the user of mobile device 112 "SUGGEST”, “WARN” OR “REPLACE " depend on how exceeded it is and including a suggestion to repair or purchase a part 106, [0091], [0096]).
Leigh does not teach in response to the level of margin being greater than or equal to the prescribed value and the driver not being the vehicle administrator, the operations further include not outputting the maintenance information notification of the consumable/part needing maintenance.

Liu et al. teach determine whether or not the driver is the owner from ID information, and when the ID information about the driver does not match with the owner information, control the brake controller to brake the vehicle (stopping the vehicle), [0044]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the same technology on Leigh when the in response to the level of margin being greater than or equal to the prescribed value (the alert indicating the threshold is exceeded, [0096]) and the driver not being the vehicle administrator, the operations further 
One of ordinary skill would have recognized that doing for the benefit a safety.

Regarding claim 7:
Leigh as modified remains as applied in claim 6.
Leigh as modified further teaches (Currently Amended) A computer-readable non-temporary storage medium that stores the computer program product according to claim 6 (a computer-readable storage medium stores data and instructions 1324 (computer program product) permanently, [0301], [306]).

Regarding claim 8:
Leigh as modified remains as applied in claim 1.
Leigh as modified further teaches all the limitations except the device, wherein the determination of whether the driver of the is the vehicle administrator is based on a facial recognition of the driver.

Liu et al. teach wherein the determination of whether the driver of the is the vehicle administrator is based on a facial recognition of the driver (the determination of whether the driver of the is the vehicle owner is based on a facial recognition of the drive, [0043]-[0044]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Leigh, in view of Liu et al. wherein the 
One of ordinary skill would have recognized that doing so for the benefit of better prove the identity of the driver.

Regarding claim 9:
 Leigh as modified further teaches all the limitations except the device, wherein the determination of whether the driver of the vehicle is the vehicle administrator is based on a facial recognition of the driver.

Liu et al. teach wherein the determination of whether the driver of the vehicle is the vehicle administrator is based on a facial recognition of the driver (the determination of whether the driver of the is the vehicle owner is based on a facial recognition of the drive, [0043]-[0044]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Leigh (US 20160189440 A1) in view of Liu et al. (US 20170144628 A1) and in view of Cramer et al. (US 20030065771 A1).

Regarding claim 2:
Modified Leigh teaches in response to the level of margin being less than the prescribed value (in response to the threshold has been exceeded, [0096], and the driver being the vehicle administrator (identifying driver’s ownership with his password, [0091]), the operations further include outputting a direct maintenance information notification to the vehicle administrator, the direct maintenance information notification advising the administrator to have the maintenance performed on the consumable/part needing the maintenance, and in response to the level of margin being less than the prescribed value and the driver not being the vehicle administrator, the operations further include outputting an indirect maintenance information notification to the driver, the indirect maintenance information notification advising the driver to notify the vehicle administrator for having the maintenance performed on the consumable/part needing the maintenance.
Modified Leigh does not teach the operations further include outputting a direct maintenance information notification to the vehicle administrator, the direct maintenance information notification advising the administrator to have the maintenance performed on the consumable/part needing the maintenance, and in response to the level of margin being less than the prescribed value and the driver not being the vehicle administrator, the operations further include outputting an indirect maintenance information notification to the driver, the indirect maintenance information notification advising the driver to notify the vehicle administrator for having the maintenance performed on the consumable/part needing the maintenance. 

In the same field of endeavor Cramer et al. teach the maintenance information is displayed for the driver, [0023].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to relate this way of providing maintenance information to driver to the one in the claim invention direct or indirect maintenance information corresponding respectively to the owner and driver.
.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Leigh (US 20160189440 A1) in view of Liu et al. (US 20170144628 A1) and in view of Nobuyuki et al. (US2010/0198455A1).

Regarding claim 4:
Modified Leigh as modified remains as applied in claim 3.
Leigh as modified further teaches all the limitations except the device, wherein the operations further include: determining that the notification condition is satisfied in response to determining at least one of a lapse of time after the driver started a driving operation is less than a prescribed time, and a present position of the vehicle is a pre-registered position.
In the same field of endeavor, Nobuyuki et al. teach the device, wherein the operations further include: 
determining that the notification condition is satisfied in response to determining at least one of a lapse of time after the driver started a driving operation is less than a prescribed time, and a present position of the vehicle is a pre-registered position (the control unit 4 determines whether the target vehicle C has reached the maintenance time (step S113) base on the prescribed set value, [0140]).
 determining that the notification condition is satisfied in response to determining at least one of a lapse of time after the driver started a driving operation is less than a prescribed time, and a present position of the vehicle is a pre-registered position.
One of ordinary skill would have recognized that doing for the benefit of monitoring a consumption of other part.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Leigh (US 20160189440 A1) in view of Liu et al. (US 20170144628 A1) and view of Breed (US 20070271014 A1).

Regarding claim 5:
Modified Leigh as modified remains as applied in claim 1.
Leigh further teaches all the limitations except device, wherein the operations further include: determine whether there is another consumable for which maintenance is recommended, the other consumable/part being a consumable/part other than the consumable/part needing the maintenance, controlling an output of a maintenance recommendation for the other consumable/part for which the maintenance is recommended, and wherein in response to determining the other consumable/part is recommended for maintenance, the operations further include outputting the maintenance recommendation for the other consumable/part.

In the same field of endeavor, Breed teaches wherein the operations further include: 
the other consumable/part being a consumable/part other than the consumable/part needing the maintenance, controlling an output of a maintenance recommendation for the other consumable/part for which the maintenance is recommended, and wherein in response to determining the other consumable/part is recommended for maintenance, the operations further include outputting the maintenance recommendation for the other consumable/part (A prognostic Unit determines that  under-inflated tire, or an overheating engine, or a (other) component-fault conditions which will fail, wherein a processor generates an output conditions of its component so the diagnosis and prognostic system unit determines a (other) component needing maintenance, [0177]-[0778]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Leigh, in view of Breed determine whether there is another consumable for which maintenance is recommended, the other consumable/part being a consumable/part other than the consumable/part needing the maintenance, controlling an output of a maintenance recommendation for the other consumable/part for which the maintenance is recommended, and wherein in response to determining the other consumable/part is recommended for maintenance, the operations further include outputting the maintenance recommendation for the other consumable/part
One of ordinary skill would have recognized that doing so for the benefit preventing a future damage.


Response to Amendment
Claims 1-9 are pending.
Claims 1-7 have been amended.
Claims 1-3, 5 as amended have successfully overcome the 112 rejections associated with the 112(f) claim interpretation.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Leigh and Breed have been retained to show certain features previously said.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGHT DJIEKPOR whose telephone number is (571)272-4820.  The examiner can normally be reached on Monday -Friday: 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 271-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIGHT DJIEKPOR/Examiner, Art Unit 3663        
    /ANGELA Y ORTIZ/    Supervisory Patent Examiner, Art Unit 3663